UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
DANIEL ORIAKHI,

                        Petitioner,
                                                MEMORANDUM & ORDER
                  v.                             21-CV-2373 (KAM)

DEPARTMENT OF HOMELAND SECURITY,

                    Respondent.
---------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

            Petitioner Daniel Oriakhi filed this pro se habeas

petition pursuant to 28 U.S.C. § 2241, requesting that this

court intervene in his efforts to adjust his immigration status

to Lawful Permanent Resident.        (ECF No. 1, Petition for Writ of

Habeas Corpus.)     Petitioner’s request to proceed in forma

pauperis (“IFP”) is granted for the limited purpose of this

Order. 1   (ECF No. 2, Motion for Leave to Proceed In Forma

Pauperis.)    The petition is hereby dismissed because this court

lacks jurisdiction to consider petitioner’s request.

                                 BACKGROUND

            On February 14, 2020, petitioner commenced a prior

action requesting this court’s intervention in his efforts to

adjust his immigration status.        (See Docket No. 20-cv-821




1     Petitioner did not pay the $5 filing fee, and his motion for leave to
proceed IFP (ECF No. 2) does not include any details of his financial
circumstances.
(KAM).)   Petitioner alleged that he had filed an I-485

application with the United Stated Citizenship and Immigration

Services (“USCIS”) on April 8, 2019, in which he sought to

adjust his status to Lawful Permanent Resident.     (Docket No. 20-

cv-821, ECF No. 1, at 2.)   Petitioner attached a Notice of

Decision letter dated January 13, 2020, in which USCIS denied

his application on the ground that, on November 8, 2012, an

immigration judge had entered a Final Removal Order.     (Docket

No. 20-cv-821, ECF No. 1, at 27.)     Mr. Oriakhi requested that

this court “grant this Habeas Corpus under 28 U.S.C. § 2241 –

directing that my adjustment status to Lawful Permanent Resident

[be] hereby granted.”   (Docket No. 20-cv-821, ECF No. 1, at 6.)

           By Order dated June 23, 2020, this court dismissed the

petition in Case No. 20-cv-821, finding that the court did not

have jurisdiction to consider the request because the REAL ID

Act of 2005, codified at 8 U.S.C. § 1252(a)(5), provides that “a

petition for review filed with an appropriate court of appeals

. . . shall be the sole and exclusive means for judicial review

of an order of removal. . . .”   8 U.S.C. § 1252(a)(5).    The

court explained that a petitioner must file his petition for

review “with the court of appeals for the judicial circuit in

which the immigration judge completed the proceedings.”     8

U.S.C. § 1252(b)(2).    (Docket No. 20-cv-821, ECF No. 3, at 2-3.)




                                  2
            The Clerk of Court entered final judgment on June 26,

2020.    (Docket No. 20-cv-821, ECF No. 4.)   The same day, the

Clerk’s Office mailed a copy of the judgment and an appeals

packet to petitioner at the address provided.     (Id.)   On

September 16, 2020, the court received a letter from petitioner,

dated September 10, 2020, stating that he had not received the

order and requesting leave to file a late appeal.     (Docket No.

20-cv-821, ECF No. 5.)    The court denied petitioner’s request.

(Docket No. 20-cv-821, Docket Order 9/21/20.)

            On March 23, 2021, petitioner filed the instant

submission in the United States Court of Appeals for the Second

Circuit (“Second Circuit”).    The submission was captioned for

the Second Circuit and titled a Motion for Leave to File a

Second or Successive 28 U.S.C. § 2241.    (Docket No. 21-cv-2373,

ECF No. 1-2.)    Petitioner asserted that he did not receive the

district court’s dismissal of his petition in Case No. 20-cv-821

until after he called the Pro Se Office on September 10, 2020

and requested that it be sent to him.    (Docket No. 21-cv-2373,

ECF No. 1, at 2.)    The March 23, 2021 submission included a new

“Motion Under 28 U.S.C. Section 2241,” captioned for the United

States District Court for the Eastern District of New York and

dated March 17, 2021.    (Docket No. 21-cv-2373, ECF No. 1, at 87-

94.)    The submission also included documents from Case No. 20-

cv-821 and from Petitioner’s prior immigration proceedings, and


                                  3
recent communications from the USCIS between September 15, 2020

and March 3, 2021.   The Second Circuit forwarded the March 23,

2021 submission to this court, where it was docketed under Case

No. 21-cv-2373.

                            DISCUSSION

           As the court previously explained, the federal

district courts’ jurisdiction over immigration matters is

limited by the REAL ID Act of 2005.   Only “the court of appeals

for the judicial circuit in which the immigration judge

completed the proceedings” may review an order of removal.   8

U.S.C. § 1252(b)(2).   This limitation applies to any claims that

are “inextricably linked to” a removal order, including mandamus

actions to compel USCIS to consider adjustment-of-status

petitions that indirectly challenge a prior removal order.   See

Delgado v. Quarantillo, 643 F.3d 52, 55 (2d Cir. 2011); Singh v.

USCIS, No. 15-cv-1441 (JMF), 2016 WL 1267796, at *6 (S.D.N.Y.

Mar. 30, 2016); Mamadjonova v. Barr, No. 19-cv-1317 (VLB), 2019

WL 6174678, at *6 (D. Conn. Nov. 20, 2019).

           Petitioner’s documents indicate that an immigration

judge issued a Final Removal Order on November 8, 2012.

Petitioner does not include that Decision among the documents he

submitted to the court, nor does he state where that order was

issued.   Petitioner sought to transfer his immigration

proceeding from the Executive Office of Immigration Review in


                                 4
Arlington, Virginia to the office located at 201 Varick Street

in New York.    (Docket No. 21-cv-2373, ECF No. 1, at 42.)   If the

immigration judge who issued the November 8, 2012 Final Removal

Order was located in Virginia, then petitioner must submit his

petition for review in the Court of Appeals for the Fourth

Circuit.    As the only possibility for judicial review lies with

the appropriate court of appeals, and as this court does not

have jurisdiction over the petition, the petition is dismissed.

                             CONCLUSION

            For the foregoing reasons, the petition is dismissed.

The court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal from this order would not be taken in good faith and

therefore in forma pauperis status is denied for the purpose of

any appeal.    Coppedge v. United States, 369 U.S. 438, 444-45

(1962).    The Clerk of Court is respectfully directed to enter

judgment dismissing the action, close this case, mail a copy of

this Order and the judgment to the pro se petitioner and note

service on the docket.

            SO ORDERED.

                                           /s/
                                      KIYO A. MATSUMOTO
                                      United States District Judge
                                      Eastern District of New York

Dated:      May 21, 2021
            Brooklyn, New York




                                  5
